Citation Nr: 1224491	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IVDS), lumbar spine, status post laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1986 to April 2007.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for IVDS, lumbar spine, status post laminectomy, with a 10 percent rating, effective May 1, 2007.  The RO in Nashville, Tennessee, currently has jurisdiction of the Veteran's claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his IVDS, lumbar spine, status post laminectomy disability. 

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), which the Veteran's IVDS can be rated under, neurological abnormalities are to be rated separately under the appropriate diagnostic code.  

Service connection was also granted for bladder sphincter dysergia, with a 0 percent rating effective May 1, 2007.  In granting that claim, the RO specifically noted that condition was directly related to service; the bladder sphincter dysergia was not considered as secondary to, or a manifestation of, the service-connected IVDS.  

A December 2006 VA examination report includes contradictory findings.  No intervertebral disk syndrome with nerve root involvement was noted on examination, but spinal L5 showed left sensory deficit in the lateral leg, dorsal foot, and lateral leg and motor weakness in left foot extension, great toe extension, and hip abduction.  Spinal S1 has sensory deficit on left lateral leg and lateral foot, and motor weakness on left plantar flexion.  The most likely peripheral nerve was the sciatic nerve.  Neurologic examination revealed normal motor function, sensory, and reflexes.  The diagnoses included lumbar spine degenerative arthritis and IVDS that causes bladder dysfunction and urgency.  The examiner also diagnosed bladder sphincter dysergia.  

A January 2009 VA examination also includes contradictory findings.  The report notes that there is no history of urinary incontinence, urgency, or frequency, and no history of numbness, paresthesias, leg or foot weakness, or falls or unsteadiness.  The Veteran reported that there is radiation of pain into his bilateral lower extremities.  Sensory and reflex examinations of the lower extremities was entirely normal, and a motor examination of the lower extremities showed 5/5 active movement against full resistence.  The examiner indicated "yes" to whether there are incapacitating episodes of spine disease, but noted "none" in the past 12 month period.  A diagnosis of lumbar spine degenerative disc disease (DDD) was given.

The December 2006 VA examination report suggests that the Veteran's IVDS causes impairment of the sciatic nerve, but does not clearly diagnose a lower extremity neurologic manifestation of his IVDS disability.  Additionally, it contains contradictory or incongruent findings regarding his normal neurologic examination and spinal S1 sensory deficit of the left lateral leg and foot and motor weakness on left plantar flexion.  The January 2009 VA examination found no lower extremity neurologic manifestations of the Veteran's IVDS disability.  

Similarly, the December 2006 examination report found that the Veteran's IVDS causes bladder dysfunction and urgency, but included a separate diagnosis for bladder sphincter dysergia while the January 2009 examination found that the Veteran had no history of urinary incontinence, urgency, or frequency.  

Given that the medical evidence of record is unclear as to whether the Veteran's IVDS of the lumbar spine manifests neurologic abnormalities of his lower extremities or bladder impairment separate from the service-connected bladder sphincter dysergia, a new VA examination should be provided.  See 38 C.F.R. §§ 3.159(c)(4), 4.2.

The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for his back disability since service.  After securing the necessary release, the RO should obtain these records

2.  After completion of the foregoing, schedule the Veteran for examination by an appropriate medical professional to determine the current severity of his IVDS and any neurologic manifestations of his IVDS.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated tests and studies should be performed, including neurologic testing of the lower extremities and range of motion testing of the lumbar spine.  The examiner is to comment on any additional functional limitations, including specific losses of range of motion, due to pain, weakened movement, or excess fatigability, and on the frequency, if any, of incapacitating episodes caused by his IVDS requiring bedrest prescribed by a physician.  

The examiner is to make a finding as to whether the IVDS disability causes any current neurologic manifestations such as sciatica, bowel or bladder impairment.  The examiner is to discuss the December 2006 VA examination report of record, which indicates that the Veteran may have had sciatica or other neurologic impairments of his lower extremities.  Additionally, the examiner is to make a finding as to whether any bladder dysfunction represents a disability that is separate and distinct from the service-connected bladder sphincter dysergia.  

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If it remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


